Title: Editorial Note: The Settlement of Jefferson’s Accounts as Minister Plenipotentiary in France
From: 
To: 


    The Settlement of Jefferson’s Accounts as Minister Plenipotentiary in FranceEditorial Note
    The submission of Jefferson’s accounts with the United States and supporting documentation to Auditor Richard Harrison was a key step in the protracted settlement of his financial transactions as Minister Plenipotentiary in France. Destruction of the original accounts and related records in the Register’s Office at the Treasury Department in the fire that engulfed Washington during the British invasion in 1814 and successive rearrangements of Jefferson’s papers after his death have made the composition of the accounts an intricate textual puzzle—one that is here pieced together for the first time. The history of Jefferson’s accounts can be divided into four stages: their initial preparation in France; their final formulation and submission during his tenure as Secretary of State; their auditing by Harrison between 1792 and 1809; and their final settlement during the closing days of Jefferson’s presidency. How ever, not until a public dispute about the settlement emerged a few years before Jefferson’s death was an epilogue written to a story that spanned more than three decades.
Jefferson began to prepare his French accounts for settlement while he was still serving as Minister Plenipotentiary. He initially expected to transact this business with Thomas Barclay, the American consul in France, whom the Confederation Congress in 1782 had appointed commissioner “to liquidate and finally to settle the accounts of all servants of the United States, who have been entrusted with the expenditure of public money in Europe, and all other accounts of the United States in Europe.” By 1785 Barclay had evidently already made preliminary settlements of the accounts of Ferdinand Grand & Company, Benjamin Franklin, and John Adams, and after Barclay came to Paris in May of that year Jefferson proposed that he take up the settlement of his accounts with the United States. To this Barclay apparently agreed, but he gave precedence to the controversial accounts of Silas Deane and Caron de Beaumarchais and was unable to attend to Jefferson’s before embarking on a diplomatic mission to Morocco in January 1786. This delay, the first of many, must have underscored Jefferson’s growing concern over the issue of his diplomatic outfit—that is, the cost of his clothing, carriage and horses, and household furniture as minister plenipotentiary—which the Confederation Congress had not specifically authorized him to charge to the public. As early as November 1784, Jefferson asserted that he had spent almost  1,000 guineas on his outfit. A month later, writing partly in cipher, he asked James Monroe, a Virginia delegate, to bring the matter before Congress at an opportune time, but cautioned that “I would not have the article of the outfit mentioned if it should be like to excite an indelicate thought as to me. It appears to me not subject to the imputation of avarice to desire to have my expenses paid or I would have suppressed the first thought of it.” Although nothing came of this suggestion, it is not surprising that the earliest surviving record of Jefferson’s effort to prepare his French accounts for settlement, compiled from his memorandum books and other papers, is an untotaled statement of expenditures for his outfit down to 27 Feb. 1786, about five weeks after Barclay departed on his Moroccan mission (see MS described in note to Document I below). Jefferson probably prepared this statement before Barclay returned to Bordeaux in May 1787. Owing to a dispute with his creditors in that port, however, Barclay fled to the United States to escape imprisonment, leaving Jefferson to lament having “lost this opportunity of having my account settled” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxiii, 727–30, 773–82; E. James Ferguson, John Catanzariti, and others, eds., The Papers of Robert Morris, 1781–1784, 7 vols. [Pittsburgh, 1973–], vii, 168–75; Ferguson, Power of the Purse, 195, 197–8; note to TJ to John Jay, 21 June 1787; TJ to Monroe, 11 Nov., 10 Dec. 1784; TJ to Abigail Adams, 21 June 1785; TJ to the Comissioners of the Treasury, 5 Aug. 1787; TJ to Jay, 15 May 1788; for other early expressions of TJ’s concern over the issue of outfit, see TJ to Monroe, 17 June 1785, to Abigail Adams, 25 Sep. 1785, and to Samuel Osgood, 5 Oct. 1785).
By May 1788 Jefferson was planning to submit his accounts to the new federal government. He had by this time decided to charge his outfit to the United States in his accounts at one year’s ministerial salary of $9,000, despite the absence of specific authorization, on the grounds that it was a legitimate public expense, and in a private letter he anxiously asked Secretary for Foreign Affairs John Jay to seek a congressional ruling on the validity of this charge so that it could be included in the account he planned to submit to the new government. After Jay declined to report on the matter himself lest his service as minister to Spain make him appear to be an interested party, Congress appointed a committee to consider the issue in October 1788. Although the committee never submitted a report, Jay privately informed Jefferson of the committee’s opinion that he was entitled to reimbursement for the cost of outfit, though the amount mentioned by the committee was somewhat less than Jefferson’s yearly salary as minister to France (TJ to Jay, 15 May 1788; TJ to James Madison, 25 May 1788; Jay to TJ, 25 Nov. 1788; Statement on Accounts as Minister Plenipotentiary in France, 8 Mch. 1796; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxxiv, 447–8, 494, 596n).
Jefferson regarded this opinion as tantamount to sanctioning his position on outfit, and after receiving it in February 1789 he began in earnest to put his accounts in order. The result was two drafts—with the debits organized topically in one and chronologically in the other—representing the earliest comprehensive statements of Jefferson’s French accounts (see Dft and 2d Dft described in the note to Document I below). Internal evidence suggests that Jefferson began both versions around March 1789, although in the case of the first draft he used two sheets listing credits from 28 May 1784 to 1 Sep. 1788 that may have been part of an earlier statement. Late in May 1789 he updated both sets of accounts. Whatever his reasons for maintaining parallel  statements, Jefferson abandoned the topical arrangement early in September 1789, having previously ceased work on the first draft, when he updated the second draft again shortly after receiving word that President Washington had approved his request for a leave of absence in America. Jefferson followed the chronological principle of organization in subsequent versions, though he continued to present debits and credits in two consecutive listings instead of double-entry form. At some point in his work on these two statements, Jefferson prepared five explanatory notes that he obviously intended to submit with his accounts during what he assumed would be a temporary return to America in 1789–90. These notes formed the basis of explanations that he later submitted to Harrison with his accounts (see note to Document ii below).
Jefferson’s reluctant acceptance of the office of Secretary of State during his leave in the spring of 1790 delayed the submission of his accounts for another two years. Toward the end of his life, when his memory began to fail, Jefferson asserted that he had submitted a statement of his accounts soon after taking office, but there is no contemporary evidence to substantiate this recollection (TJ to Ritchie & Gooch, 13 May 1822). More likely it was not until after Richard Harrison’s appointment as Auditor in the Treasury Department on 29 Nov. 1791 that Jefferson resumed work on his accounts (JSJournal of the Senate of the United States, Washington, D.C., 1820–21, 5 vols., i, 90–1). Late in January 1792 Harrison asked Jefferson to review the accounts of Ferdinand Grand & Company and Willink, Van Staphorst & Hubbard with the United States. Drawing on his memorandum books and other records, Jefferson complied the following month with detailed observations on the Paris and Amsterdam bankers’ accounts with the American government (Harrison to TJ, 26 Jan. 1792; TJ to Harrison, 6, 21 Feb. 1792; Explanations of the Accounts of Ferdinand Grand & Company, and Explanations of the Accounts of Willink, Van Staphorst & Hubbard, both 21 Feb. 1792; Statement on Accounts as Minister Plenipotentiary in France, 8 Mch. 1796). It was probably Harrison’s request that spurred Jefferson to update the second draft of his own accounts one more time. Between 26 and 29 Jan. 1792 he brought the debit entries on the eighth page of that statement down to 22 Mch. 1790, the day he began his duties as Secretary of State, inserted subtotals on each page, added a fourteenth page with an account summary, and made other modest revisions. He then made a fair copy of this draft incorporating these changes (see 3d Dft described in note to Document I below). Next, evidently on or before 29 Jan. 1792, he wrote a page of instructions to himself detailing “Alterations and Additions” to be made to this draft. The changes called for deletion of the post 1789 debit entries from the eighth page and their transfer to the fourteenth page as part of “a new account for subsequent articles, in Dollars,” carried down to the end of 1790. He then revised the third draft as called for on the page of “Alterations and Additions” and similarly adjusted the eighth and fourteenth pages of the second draft at the same time. During this work on the accounts Jefferson for the first time computed a balance, which indicated that he owed the United States $1004.54. He immediately arranged for payment of that amount by means of a loan from his Amsterdam bankers and subsequently emended the page of “Alterations and Additions” to register this transaction (TJ to William Short, 28 Jan. 1792; TJ to Van Staphorst & Hubbard, 29 Jan. 1792).
Having thus seemingly brought his French accounts into balance, Jefferson apparently deferred further work on them until he had completed his laborious  report to President Washington on Spanish negotiations and his exhaustive letter to George Hammond on British infractions of the peace treaty (Report on Negotiations with Spain, 18 Mch. 1792; TJ to Hammond, 29 May 1792). Then, as the time for his annual summer visit to Monticello drew near, Jefferson resumed work on the accounts with the goal of submitting them to Harrison prior to his departure from Philadelphia, no doubt to facilitate their settlement before his intended retirement as Secretary of State at the end of Washington’s first term. The following reconstruction of these final stages of Jefferson’s work on the accounts is speculative, but a comparison of the second and third drafts with the press copy of the text intended for Harrison (printed as Document I below) suggests the ensuing sequence of steps on 8 and 9 July.
Working from the third draft, Jefferson began by making a fair copy of the accounts, from which he produced a press copy, and then drafted a certification of the oath he intended to make on 8 July 1792 in the presence of Supreme Court Justice James Wilson before delivering them to Harrison (see note to Document iii below). Later that day, however, perhaps as he was revising and copying the explanations he was preparing to submit with the accounts (see note to Document ii below), Jefferson discovered an error in the date of his appointment as minister plenipotentiary and, consequently, in his initial salary payment—a finding that left him in debt to the United States for an additional $880.97. Around the same time, perhaps as a final check, Jefferson went through the debit section of the third draft interlining notations that keyed entries in the accounts to accompanying documents supporting certain claims, notably those for outfit, salary, travel, and postage (see notes to Document i). It was probably during this process of organizing and cross-referencing his documentation that Jefferson discovered errors on pages 6, 8, and 13 of the accounts. He corrected an entry on page 6 in ink on the press copy, and presumably on the fair copy, as well as on the third draft (see note 65 to Document i below). When he found that three entries and the value for a fourth were missing from page 8 of the accounts, he corrected the third draft and, to judge from the appearance of the press copy, interlined the three entries, including two accompanying notations, and inserted the missing value on the fair copy (see notes 84–87 to Document i below). Jefferson also discovered and corrected an error in the rate of exchange for the last credit entry in the account on page 13 (see notes 97–99 to Document i below).
The presence of four references to supporting documentation on pages 8 and 14 of the press copy, in contrast to their absence elsewhere in that text, points to two hypotheses about these interlined notations. Either Jefferson transferred most or all of the interlined notations on the third draft to the fair copy of the accounts intended for Harrison and simply did not update the press copy completely; or, alternatively, he only transferred the four that now appear on the press copy and reserved those on the third draft for his personal use. Since the referenced accounts, receipts, and vouchers do not exist in Jefferson’s papers, it is probable that Jefferson transferred most of the interlined notations to the fair copy for the purpose of cataloguing the materials he submitted to Harrison with the account. Jefferson’s designation of the third draft as an “exact copy” of what he submitted to Harrison, and the indications on the press copy that pages 8 and 14 were probably the last to be put into final form, also lend support to the first hypothesis (see note to Document i below). Nevertheless, the absence of most of the interlined notations from the  press copy and the highly abbreviated character of many of them rule out a conclusive determination.
In any event, the adjustments to pages 6, 8, and 13 increased Jefferson’s indebtedness to the United States slightly, to $888.67. After completing work on the final page of the account, Jefferson signed and dated it 8 July 1792, made a press copy of it, and altered the final page of the third draft to conform to the fair copy submitted to Harrison. With the accounts complete at last, on 9 July Jefferson redrafted the certification of the oath he planned to make before Justice Wilson (see Document III below). In all probability he submitted this unbalanced statement of his accounts and supporting documentation to Harrison on 9 July or sometime during the next few days before his departure for Monticello on 13 July.
It was not until five days after his return to Philadelphia in October, however, that Jefferson instructed Van Staphorst & Hubbard to pay the United States the remaining balance of $888.67 and that he recorded an entry for this transaction on the draft certification he had penned on 8 July (TJ to Van Staphorst & Hubbard, 10 Oct. 1792; note to Document III below). Two days later, on 12 Oct., evidently after retrieving his original statement from Harrison, Jefferson subjoined an entry of that date “on the last page of the original account given in to the Auditor” crediting himself for the payment of $888.67 to the United States (see note 120 to Document I below). The delay between the submission of the original statement of accounts to Harrison in July and the addition of the final entry in October may have resulted, on the one hand, from Jefferson’s wish to have the auditing of his accounts begin as soon as possible in view of his anticipated retirement from office in March 1793 and, on the other hand, from his wish to consider over the summer all alternatives for paying the remaining balance due to the United States. In any event, the explanation he sent to Harrison several years later consistently referred to his accounts as a document of 12 Oct. 1792, no doubt to reflect the date of the final entry (Statement on Accounts as Minister Plenipotentiary in France, 8 Mch. 1796).
Jefferson’s hopes for an expeditious settlement were not realized. He had justified his claims “up to the strict line of right,” as he later observed, but despite Harrison’s belief that he could settle them “in a manner that will be satisfactory to yourself, and at the same time conformable to law,” the Auditor still had not finished the task when Jefferson retired as Secretary of State at the end of 1793 (Statement on Accounts as Minister Plenipotentiary in France, 8 Mch. 1796; Harrison to TJ, 25 Mch. 1793). Nearly two years passed before Harrison, having reviewed the accounts and checked them against those of Grand & Company with the United States, notified Jefferson that his accounts had been settled except for house rent, outfit, the terminal date of his ministry to France, and certain charges on Jefferson’s private account with Grand (Harrison to TJ, 28 Sep. 1795). Although in February 1796 Jefferson contemplated a joint appeal to Congress with Vice-President Adams, whose European accounts were experiencing similar delays in settlement, he drafted a comprehensive explanation of all four points, incorporating some of the notes he had submitted with the accounts in 1792, and sent it to Harrison the following month. The circumstances surrounding his acceptance of the office of Secretary of State and the termination of his French commission, Jefferson maintained, had increased his expenses and “left me loser, on the  whole mission,” to the amount of $1,893.21—the value of his unpaid loans of 29 Jan. and 10 Oct. 1792 from Van Staphorst and Hubbard. Jefferson’s financial affairs were so taut that he concluded his appeal to Harrison with the confession that “every defalcation now is to cut off exactly so much of a farm” (TJ to Harrison, 13 Nov. 1795, 8, 9, 17 Mch. 1796; Statement on Accounts as Minister Plenipotentiary in France, 8 Mch. 1796; TJ to J. A. Gautier, 17 Mch. 1796; TJ to Adams, 28 Feb. 1796; Adams to TJ, 6 Apr. 1796; Malone, Jefferson, iii, 176–9, 300).
But Jefferson’s hopes that this new explanation would lead to a speedy settlement were frustrated once again. Harrison’s chief difficulty now was with the bankers’ accounts, and he was unable to reconcile them without financial records in the hands of William Short, which did not become available until Short’s return to America from Europe in 1802. Another two years elapsed before the Auditor was able to inform Jefferson that he had “adjusted, closed, and reported” the accounts to the Comptroller of the Treasury, having approved every item in them but one. This was a a bill of exchange for 2,800 florins banco Jefferson had drawn on Willink, Van Staphorst & Hubbard on 21 Oct. 1789 in favor of Grand & Company. Although Jefferson had listed this bill on the credit side of his account, it had miscarried and had never been presented for payment. As a result, Harrison informed the President that it now “stands at your debit only as a provisional charge” (Harrison to TJ, 24 Oct. 1804). Shortly before Jefferson’s retirement as President in 1809, the transaction not having been included in the Amsterdam bankers’ accounts with the United States and no evidence having appeared that Grand & Company had ever negotiated the bill, Harrison ruled that Jefferson was entitled to reimbursement for it. As a result, on 10 Mch. 1809, six days after Jefferson’s retirement as President, Harrison advised him that a Treasury warrant for $1,148, an amount equal to the value of the bill without interest, would be issued later that day. This payment, which Jefferson deposited in the Bank of the United States on 11 Mch. before leaving the capital for Monticello for the last time, brought to a close the protracted settlement of his French accounts, though it did little to relieve the former President’s straitened finances (MBJames A. Bear, Jr., and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826, Princeton, forthcoming as part of The Papers of Thomas Jefferson, Second Series, 21 Oct. 1789, 11 Mch. 1809; TJ to Grand & Cie., 21 Oct. 1789; TJ to Harrison, and to J. A. Gautier, both 17 Mch. 1796; Harrison to TJ, 24 Jan., 10 Mch. 1809; TJ to Harrison, 22 May 1822; Harrison to TJ, 3 June 1822, enclosing Harrison to Henry Williams Dwight, 10 Apr. 1822, and to Joseph Anderson, 29 May 1822; Malone, Jefferson, v, 665–6, vi, 3–4, 34–42).
Near the end of Jefferson’s life, when his affairs, according to Dumas Malone, were “on the brink of financial disaster,” the settlement of his French accounts became a matter of public controversy. In 1821–22 a writer calling himself “A Native Virginian” published a series of essays in the Federal Republican of Baltimore on the subject of presidential corruption. One of these articles, exhibiting an obvious though inadequate familiarity with the Treasury’s settlement of Jefferson’s accounts, charged the retired President with peculation for allegedly having accepted payment twice for the October 1789 bill of exchange—first from Grand & Company in 1789 and then from the United States in 1809. This accusation prompted the chairman of the Committee on Public Expenditures in the House of Representatives to obtain an explanation of the matter from Harrison in April 1822. Although he was unaware of the chairman’s request, Jefferson was so outraged by the slur cast on his honor by  the newspaper attacks that he went to the unusual length of publishing two letters in the Richmond Enquirer in rebuttal of this charge, pointing out that Grand & Company had never negotiated the bill and that he had refrained from demanding payment of the interest on it in 1809 even though he would have been perfectly justified in doing so (Malone, Jefferson, vi, 314; TJ to Ritchie & Gooch, 13 May, 10 June 1822, printed in the Richmond Enquirer, 17 May, 13 June 1822; TJ to Harrison, 31 May 1822; Harrison to TJ, 3 June 1822, enclosing Harrison to Henry Williams Dwight, 10 Apr. 1822, and to Joseph Anderson, 29 May 1822). The publication of these letters marked the final chapter in the history of Jefferson’s French accounts.
